Citation Nr: 0638961	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  05-02 449	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina

THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from November 1978 to May 
1992.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which determined new and material evidence had not 
been submitted to reopen the veteran's previously denied 
claim for service connection for PTSD.  

Irrespective of that determination, the Board also must 
preliminarily decide whether there is new and material 
evidence to reopen this previously denied claim since this 
threshold determination affects the Board's jurisdiction to 
reach the underlying claim and adjudicate the merits of it on 
a de novo basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996).  See also Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed. Cir. 2001).  The Board, however, is 
reopening the claim and ordering further development and 
consideration of it on remand.  The remand development will 
occur via the Appeals Management Center (AMC) in Washington, 
DC.

The veteran testified at a videoconference hearing in support 
of her claim in July 2006.  She later submitted additional 
evidence directly to the Board, including as recently as 
November 2006, and waived her right to have this additional 
evidence initially considered by the RO.  See 38 C.F.R. 
§§ 20.800, 20.1304 (2006).




FINDINGS OF FACT

1.  In a September 1994 rating decision, the RO denied the 
veteran's original claim for service connection for PTSD.  
She was properly notified of that decision later that month 
and apprised of her procedural and appellate rights, but she 
did not appeal.

2.  Some of the additional evidence received since that 
September 1994 denial, however, was not previously of record 
and relates to an unestablished fact necessary to 
substantiate her claim.


CONCLUSIONS OF LAW

1.  The RO's September 1994 decision denying service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 20.201 (2006).

2.  But new and material evidence has been submitted since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative of which portion of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.  38 
U.S.C.A. § 5103(a) (West 2002); Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).

Since the Board is reopening the claim, discussion of whether 
there has been compliance with the notice and duty to assist 
provisions of the VCAA will be temporarily postponed pending 
completion of the additional development on remand.  
Reopening the claim also necessarily renders moot any need to 
discuss whether there has been VCAA compliance with the 
Court's holding in Kent v. Nicholson, No. 04-181 (March 31, 
2006), specifically concerning petitions to reopen previously 
denied and unappealed claims.  See, too, Bernard v. Brown, 
4 Vet. App. 384 (1993).

Reopening the Claim for Service Connection for PTSD

For service connection to be granted for any current 
disability, it must be shown that it resulted from a disease 
contracted or an injury sustained while on active duty in the 
military.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection for PTSD, in particular, requires medical 
evidence establishing a diagnosis of the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f) (2005); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).

Here, the RO first denied the veteran's claim for service 
connection for PTSD in a September 1994 rating decision.  In 
denying the claim, the RO indicated there were no service 
medical records and no evidence of a then current diagnosis 
of this condition.  See, e.g., Brammer v. Derwinski, 3 Vet. 
App. 233, 225 (1992) (service connection presupposes a 
current diagnosis of the claimed disability; in other words, 
there must be proof the veteran has the condition alleged).

The RO sent the veteran a letter in September 1994 informing 
her that her claim had been denied and apprising her of her 
procedural and appellate rights.  But she did not file an 
appeal in response.  So that decision became final and 
binding on her based on the evidence then of record.  See 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 20.200, 20.201, 
20.1103.  This, in turn, means there must be new and material 
evidence since that decision to reopen her claim and warrant 
further consideration of it on a de novo basis.  38 U.S.C.A. 
§ 5108 (West 2002), 38 C.F.R. § 3.156 (2006); see also Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The amendments to 38 C.F.R. § 3.156, in particular, resulting 
from the VCAA, only apply to applications to reopen that were 
received on or after August 29, 2001.  Here, the veteran's 
petition to reopen the claim for service connection for PTSD 
was received in October 2002, well after that cutoff date.  
So the amended version of 38 C.F.R. §3.156(a) (2006) 
providing a new definition of "new and material evidence" 
applies to her current appeal.

According to the amended version of 38 C.F.R. § 3.156(a) 
(2006), new evidence means evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Materiality contemplates evidence that "tend[s] to prove the 
merits of the claim as to each essential element that was a 
specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  The 
Court in Evans held that the evidence to be considered is 
that added to the record since the last final denial on any 
basis.  Id.  When determining whether evidence is new and 
material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Kutscherousky v. West, 12 Vet. App. 369 (1999), the Court 
held that the prior holding in Justus that the credibility of 
the evidence is to be presumed was not altered by the Federal 
Circuit's decision in Hodge.

Following her recent July 2006 videoconference hearing, the 
veteran submitted numerous additional medical records 
concerning her ongoing evaluation and treatment on an 
outpatient basis.  She also more recently submitted, 
in November 2006, an attending note from a staff psychiatrist 
in the mental health clinic at the VA Medical Center in 
Augusta, Georgia.  These additional records confirm she has 
PTSD, which was not established when the RO previously denied 
her claim in September 1994.  So this evidence is both new 
and material because it indicates she has the condition 
claimed and that it may be due to events that occurred 
coincident with her military service.  See, e.g., Hickson v. 
West, 11 Vet. App. 374, 378 (1998); Spalding v. Brown, 10 
Vet. App. 6, 11 (1996); Moray v. Brown, 5 Vet. App. 211, 214 
(1993).


ORDER

The petition to reopen the claim for service connection for 
PTSD is granted, subject to the further development of the 
evidence concerning this claim in the remand that follows.


REMAND

The notice requirements of the VCAA require that VA notify 
the veteran of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The VCAA's requirements apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The RO's February 2003, 
February 2004, and May 2004 letters to the veteran were sent 
prior to the Dingess decision and, therefore, did not discuss 
the downstream disability rating and effective date elements 
of her service connection claim.  38 C.F.R. § 3.159 (2006).  
Aside from this, those letters addressed the evidentiary 
standard for new and material evidence.  But since the Board 
has reopened the claim, this is no longer relevant, and the 
underlying claim will be readjudicated instead on the merits.

So the veteran must receive additional VCAA notice that 
addresses the downstream disability rating and effective date 
elements of her service connection claim.

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV), credible supporting 
evidence that the claimed in-service stressors actually 
occurred, and a link, established by medical evidence, 
between the current symptomatology and the claimed in-service 
stressors.  38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 
Vet. App. 128 (1997).

Further, under 38 C.F.R. § 3.304(f)(3), if a PTSD claim is 
based on in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to:  records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  See 38 C.F.R. § 3.304(f)(3); 67 Fed 
Reg. 10330-10332 (March 7, 2002).

In regard to the veteran's claimed stressors, the Board 
observes that some development has taken place.  In October 
2005, the veteran was asked to provide dates relating to her 
allegations of having been sexually assaulted and observing a 
headless corpse.  She indicated she could not recall these 
dates because of her PTSD.  A November 2005 letter was also 
sent out to obtain more information to verify her account of 
a jeep accident/observation.  The claims file contains no 
response to this correspondence.  Again at her July 2006 
hearing, the veteran was thoroughly informed of the need to 
provide more specific information concerning these alleged 
events to permit their verification through official 
channels.  But she again did not provide the necessary level 
of information insofar as the dates and locations, etc.  
Other records show she already had been apprised of the 
special provisions of 38 C.F.R. § 3.304(f)(3) - concerning a 
claim based in part on an alleged personal (sexual) assault, 
in a July 2005 questionnaire.  She indicated, however, that 
she would provide additional types of evidence to support her 
claim and lay statements have been submitted.

The veteran has maintained, essentially, that five different 
stressors occurred during service.  She indicates that she 
operated in a combat environment, where she observed missiles 
flying overhead, experienced a land mine strike to a vehicle 
in her convoy, and participated in burying dead enemy Iraqi 
soldiers.  In addition to her combat-related stressors, she 
alleges that a personal (sexual) assault took place involving 
a rape by three men outside a military base in Hannover, 
Germany.  Finally, she reports observing a decapitated body 
in a mortuary.

The veteran has received numerous medals as a result of her 
military service.  Among these are the Southwest Asia Service 
Medal with Bronze Service Star, the Kuwait Liberation Medal, 
the Army Commendation Medal, and the National Defense Service 
Medal.  But unfortunately none of these commendations are the 
type connoting participation in combat.  See VAOPGCPREC 12-99 
(October 18, 1999).  And while her military occupational 
specialty (MOS) was tactical telecommunications center 
operator and a combat signaler, the evidence of record thus 
far does not indicate she engaged in combat with the enemy.  
38 U.S.C.A. §  1154 requires that she have actually 
participated in combat with the enemy, meaning participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality, and does not 
apply to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  See also 38 C.F.R. § 3.304(d).

So despite her claim of combat service, the veteran's alleged 
stressors must be independently corroborated by objective 
sources, instead of verified based upon lay testimony alone.  
See Cohen, 10 Vet. App. at 146-47; Moreau v. Brown, 
9 Vet. App. 389, 394-95 (1996).

With respect to her alleged personal assault stressor, the 
veteran has stated that she did not file an official 
complaint.  So there is no incident report, per se.  
Nevertheless, during her July 2006 hearing before the Board 
she said that she notified a female lieutenant of the 
incident, and that she went on sick call the next day.  This 
additional information warrants further inquiry.  To this 
end, the Board notes an undated records request appears to 
have returned primarily duplicative information relating to 
her discharge.

Numerous medical records on file, including the report of a 
VA psychologist in July 2005 and an attending note from a VA 
staff psychiatrist dated in November 2006, indicate the 
veteran has PTSD.  But her alleged stressors remain 
unverified, and this corroboration is needed to support the 
diagnosis.

As the record currently stands, the veteran's contentions 
regarding her stressors are mostly vague and do not allow for 
their independent verification.  Accordingly, even though she 
has previously been asked to provide more specific 
information, the RO (AMC) must again contact her and request 
more specific information regarding her claimed stressors.  
She should be asked to provide names of witnesses, 
information regarding time and place, and other information 
regarding all stressors for which she believes to have caused 
her PTSD.

Following receipt of all relevant information as to the 
incidents claimed, the AMC should then undertake a military 
unit records search for additional corroborative information, 
including through contacting the U. S. Army and the Joint 
Services Records Research Center (JSRRC), if this is of 
assistance to the development of the veteran's claim.



Provided that one or more of the alleged stressors are 
eventually confirmed based upon the record, the veteran 
should then be scheduled for another VA examination to 
determine whether she has PTSD as a result of that 
stressor(s).  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA's duty to assist includes providing a medical 
examination or obtaining a medical opinion where necessary to 
make a decision on the claim).

A letter from the veteran's Congressman intimates that Social 
Security was also contacted on her behalf.  The SSA's 
records, assuming they exist, are not currently on file.  So 
any pertinent administrative decision by SSA, along with the 
medical evidence considered, must be obtained and associated 
with the other evidence in the claims file for consideration 
in her appeal with VA.  See Murinscak v. Derwinski, 
2 Vet. App. 363, 370-72 (1992).

The veteran also has received ongoing VA treatment, up to as 
recently as November 2006, perhaps even more recently.  These 
additional records also should be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).  In addition, 
the veteran has indicated that she was hospitalized at 
Marshall-Pickens Hospital in October 2001.  The records 
pertaining to that hospitalization should be obtained, as 
well.

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran another VCAA letter 
regarding her claim for service connection 
for PTSD.  The letter must include an 
explanation of the information or evidence 
needed to establish a downstream 
disability rating and effective date for 
this claim, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).

2.  Obtain the names and addresses of all 
VA and non-VA medical care providers who 
have treated the veteran for PTSD since 
May 2006.  And with her authorization, 
obtain these records.  Note also that she 
has reported being hospitalized in October 
2001 at the Marshall-Pickens Hospital, 701 
Grove Rd., Greenville, S.C., 29005.  So 
the records obtained should include, but 
are not limited to, these.  The veteran 
has indicated, as well, receiving 
inpatient treatment at the VA Mental 
Health Center in Augusta, Georgia, 
beginning in March 2005 and including as 
recently as November 2006.  So these 
additional records should be obtained, 
too.

3.  Also again ask the veteran to provide 
any additional information concerning her 
alleged stressors.  This includes the 
specific location, date of occurrence, 
and names of any individuals involved.

4.  Contact the Social Security 
Administration (SSA) and obtain copies of 
all records at the agency concerning the 
veteran's receipt of disability benefits, 
including a copy of the decision granting 
benefits, medical records considered, 
hearing transcript, etc.

5.  Upon receipt of all relevant 
information as to the incidents claimed, 
take additional action necessary to assist 
with independently corroborating the 
alleged stressors from service, to include 
obtaining unit records directly from the 
United States Army or from JSRCC.  
Attempted verification should include 
effort to obtain records pertaining to any 
personal assaults taking place at the 
Hannover, Germany military base during 
February, March, and April 1992.

6.  Prepare a report determining whether 
any of the alleged stressors have been 
confirmed.

7.  If at least one of the claimed 
stressors is objectively confirmed, 
schedule the veteran for a VA psychiatric 
examination to obtain a medical opinion 
indicating whether it is at least as 
likely as not (i.e., 50 percent or greater 
probability) she has PTSD due to the 
verified stressor(s).  Notify the examiner 
that only those stressors that were 
confirmed are to be considered.  If PTSD 
is diagnosed, the examiner must indicate 
what specific stressor in service provided 
the basis for this diagnosis.  If PTSD is 
not diagnosed, the examiner should explain 
why the veteran does not meet the DSM-IV 
criteria for this diagnosis.

To facilitate making these determinations, 
send the claims file to the examiner for a 
review of the veteran's pertinent medical 
history.  This includes a complete copy of 
this remand.

8.  Then readjudicate the claim for 
service connection for PTSD in light of 
the additional evidence obtained.  If the 
claim is not granted to the veteran's 
satisfaction, send her and her 
representative a supplemental statement of 
the case (SSOC) and give them time to 
respond to it before returning the case to 
the Board for further appellate 
consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


